DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed December 28, 2021. 
In view of the Amendments to the Claims filed December 28, 2021, the rejections of claims 1-5, 11, and 13-24 under 35 U.S.C. 103 previously presented in the Office Action sent September 28, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-4, 11, and 13-26 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 11, and 13-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites, “a plurality of first bus electrode lines extending in the first direction…each of the plurality of first bus electrode lines includes a plurality of pad portions”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a plurality of first bus electrode lines extending in the first direction wherein each of the plurality of first bus electrode lines includes a plurality of pad portions.
The specification teaches “a plurality of first electrode lines” 423 having pad portions 424 throughout the specification. 
The claims previously recited a corresponding “plurality of metal electrode lines”.
The claims are now amended to recite “a plurality of first bus electrode lines”. However, the specification does not teach a plurality of first bus electrode lines having pad portions.
The specification teaches bus ribbons 145 (Fig. 1 and [0027]) which are perpendicular to the interconnectors 142 and do not include pad portions.
The specification does not discuss or describe any “bus electrode lines” which extend in the first direction and include pad portions. Dependent claims are rejected for dependency. 
Claim 20 recites, “a plurality of second bus electrode lines, which are disposed between the second transparent conductive oxide layer and the plurality of interconnectors, via a solder layer”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a plurality of second bus electrode lines, which are disposed between the second transparent conductive oxide layer and the plurality of interconnectors, via a solder layer.
The specification teaches “a plurality of second electrode lines” 443. 
The claims previously recited a corresponding “plurality of second metal electrode lines”.
The claims are now amended to recite “a plurality of second bus electrode lines”. However, the specification does not teach a plurality of second bus electrode lines disposed between the second transparent conductive oxide layer and the plurality of interconnectors, via a solder layer.
The specification teaches bus ribbons 145 (Fig. 1 and [0027]) which are perpendicular to the interconnectors 142 and are not disposed between the second transparent conductive oxide layer and the plurality of interconnectors, via a solder layer.
The specification does not discuss or describe any “second bus electrode lines” which are disposed between the second transparent conductive oxide layer and the plurality of interconnectors, via a solder layer.
Claim 25 recites, “wherein each of the plurality of interconnectors includes a core layer formed of a metal and a solder layer coating a surface of the core layer”. 
However, claim 1 from which claim 25 depends already requires “a cross section of each interconnector is circular”.
The specification, as originally filed, does not evidence applicant had in possession and invention including each of the plurality of interconnectors includes a 
The specification teaches an embodiment wherein a cross section of each interconnector is circular (see Fig. 10) but each embodiment wherein the interconnector includes a core and solder layer (see for example Fig. 5), the cross section of the interconnector, the combination of the core layer 142a and solder layer 142b, is not circular. Dependent claims are rejected for dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the solder layer" on line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Amending “the solder layer” to “a solder layer” would overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 13, 15, 18-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (Pub. No. 2015/0357497 A1) in view of Ishihara et al. (JP 2000-261012 A) and Ishikawa et al. (JP 2016-186842 A).
With regard to claim 1, Mu et al. discloses a solar cell panel comprising:
a plurality of solar cells (see [0040]
a plurality of interconnectors for electrically connecting the plurality of solar cells to each other in a first direction (see [0037] teaching wiring members), wherein each of the plurality of solar cells includes:
a semiconductor substrate (see [0035] teaching semiconductors such as silicon based solar cells which would necessarily include a silicon substrate cited to read on the claimed “semiconductor substrate”);
a plurality of first bus electrode lines extending in the first direction (see [0040] teaching using a plurality of fingers only without bus bars for a front surface electrode; see instant specification teaching first electrode lines 423 which runs in one direction and does not have any electrodes crossing the plurality of first electrode lines 423; similarly, the cited plurality of fingers taught in [0040] of Mu et al. are cited to read on the claimed “first bus electrode lines” because, like the structure of the instant invention, the plurality of fingers taught in [0040] only run in one direction and do not have any electrodes crossing the plurality of fingers in the perpendicular direction).

Mu et al. teaches a general solar cell design combined with surface electrodes without bus bars but does not disclose the specifically claimed plurality of solar cells each including first and second conductive areas and first and second transparent conductive oxide layers.
However, Ishikawa et al. discloses a solar cell panel (see Fig. 1 and Fig. 3) and discloses 
a plurality of solar cells (see Fig. 3 depicting a plurality of solar cells 10), wherein each of the plurality of solar cells includes: 
a semiconductor substrate (see Fig. 1 detailing the structure of each cited first and second solar cell 10 having a substrate 11 cited to read on the claimed “semiconductor substrate”; see [0050] “n-type single crystal silicon substrate 11”); 
a first conductive area disposed on a first surface of the semiconductor substrate (13a depicted in Fig. 1 as disposed on, or in close proximity, a first top surface of the cited semiconductor substrate 11; see [0053] “p-type amorphous silicon layer 13a”); 
a second conductive area disposed on a second surface of the semiconductor substrate which is opposite the first surface of the semiconductor substrate (13b depicted in Fig. 1 as disposed on, or in close proximity, a second bottom surface of the cited semiconductor substrate 11 which is opposite the cited first top surface of the semiconductor substrate 11; see [0053] “n-type amorphous silicon layer 13b”);
a first transparent conductive oxide layer disposed on the first conductive area (14a depicted in Fig. 1 as disposed on, or in close proximity, the cited first conductive area 13a; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); 
a second transparent conductive oxide layer disposed on the second conductive area (14b depicted in Fig. 1 as disposed on, or in close proximity, the cited second conductive area 13b; see [0053]
a plurality of first bus electrode lines (15a, Fig. 1; see [0013]) 
extending in a first direction on the first transparent conductive oxide layer, respectively (see Fig. 1 depicting the cited plurality of metal electrode lines 15a extending in a first direction on the cited first transparent conductive oxide layer 14a), and wherein
each of the plurality of first bus electrode lines is electrically connected to an adjacent first bus electrode line via only the first transparent conductive oxide layer on one semiconductor substrate without a finger electrode (such as exemplified in Fig. 3, each of the corresponding plurality of first bus electrode lines, corresponding to cited plurality of first bus electrode lines 15a, is electrically connected to an adjacent first bus electrode line via only the cited first transparent conductive oxide layer 14a on the semiconductor substrate without a finger electrode).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the solar cell design of Mu et al. for the solar cell design of Ishikawa et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a solar cell design in a solar cell module of interconnected solar cells, supports a prima facie obviousness determination (see MPEP 2143 B). 
Mu et al., as modified above, does not teach the specifically claimed shape of the plurality of first bus electrode lines.

Ishihara et al. discloses wherein the plurality of first bus electrode lines 5 include a plurality of pad portions spaced apart from each other in the first direction and plurality of line portions that interconnects the plurality of pad portions, and wherein each pad portion has a large width than the plurality of interconnectors, and the line portion has a smaller width than the plurality of interconnectors (see Fig. 4 and annotated Fig. 4 below depicting the cited plurality of first bus electrode lines 5 include a plurality of pad portions spaced apart from each other in the first horizontal direction and plurality of line portions that interconnects the cited plurality of pad portions, and wherein each cited pad portion has a large width than the cited plurality of interconnectors 7, and the each of the cited line portions has a smaller width than the cited plurality of interconnectors 7).

    PNG
    media_image1.png
    725
    1144
    media_image1.png
    Greyscale

Annotated Fig. 4

Ishihara et al. teaches the plurality of electrode lines shaped with pad portions and line portions is to tailor interconnector fixing strength and peeling (see [0003).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified shape of the plurality of first bus electrode lines and plurality of interconnectors in the solar cell panel of Mu et al., as modified above, to include the shape of the plurality of electrode lines with pad portions and line portions of Ishihara et al. because it would have led to tailoring fixing strength and peeling of the plurality of interconnectors.
Mu et al., as modified above, does not specifically teach the diameter of the plurality of wiring interconnectors.
However, Ishikawa et al. teaches the plurality of interconnectors have a diameter ranging from 100 um to 300 um (see [0018] exemplifying “0.1-0.3 mm” for the conductor which is cited to read on the claimed “the plurality of interconnectors have a diameter ranging from 100 um to 300 um” because the cited plurality of interconnectors comprise a diameter within the claimed range of “100 um to 300 um”, such as “0.1-0.3 mm” which provides for each interconnector having a circular cross section) and teaches the diameter directly affects hindering light reception (see [0018]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the diameter of the plurality of interconnectors in the panel of Mu et al., as modified above, and arrive at the claimed range for diameter through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the hindering of light reception.
With regard to claim 11, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. 
Mu et al., as modified above, does not discloses wherein each of the plurality of interconnectors includes a core layer formed of a metal and a solder layer coating a surface of the core layer. 
However, Ishikawa et al. wherein a plurality of interconnectors (31, Fig. 3) includes a core layer formed of a metal (see [0016] such as copper wire) and a solder layer coating a surface of the core layer (see [0013] teaching metal containing coating on the cited core layer cited to read on the claimed “solder layer” as it coats a surface of the cited core layer, electrically and physically joins electrically conductive surfaces, and contains metal). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the core layer/solder layer material of Ishikawa et al. for the material of the plurality of interconnectors of Mu et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material of interconnectors interconnecting solar cells, supports a prima facie obviousness determination (see MPEP 2144.07).
Mu et al., as modified above, teaches the plurality of interconnectors are connected to the plurality of metal electrode lines, respectively, via the solder layer of the plurality of interconnectors as the cited solder layer is an outer coating of the cited interconnectors which connects, or joins/couples, the cited interconnectors to the cited plurality of metal electrode lines.
Mu et al., as modified by Ishikawa et al. above, discloses wherein
the solder layer of the plurality of interconnectors is disposed on a surface of the plurality of pad portion that are opposite a remaining surface facing the first transparent conductive oxide layer and is not disposed on a side surface of the plurality of pad portions (the cited solder layer of the plurality of interconnectors is disposed on a upper surface of the cited plurality of pad portion of the cited plurality of metal electrode lines modified by Ishihara et al. that are opposite a remaining lower most surface facing the cited first transparent conductive oxide layer 14a and is not disposed on a side surface of the cited plurality of pad portions especially since the shape of the interconnectors in Ishihara et al. are smaller than the cited plurality of pad portions).
With regard to claim 13, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Mu et al., as modified above, discloses wherein
the plurality of interconnectors include a core layer formed of a metal (see [0037] of Mu et al. teaching wiring member, reading on claimed core layer, including metals), and 
the core layer is connected to the plurality of first bus electrode lines via a conductive adhesive (see [0004] of Mu et al.).
With regard to claim 15, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Mu et al., as modified above, discloses wherein
each of the plurality of interconnectors is electrically connected to an adjacent interconnectors via only the first transparent conductive oxide layer on 
With regard to claim 18, Mu et al. discloses a solar cell panel comprising:
a plurality of solar cells (see [0040] “solar cells”), 
a plurality of interconnectors for electrically connecting the plurality of solar cells to each other in a first direction (see [0037] teaching wiring members), wherein each of the plurality of solar cells includes:
a semiconductor substrate (see [0035] teaching semiconductors such as silicon based solar cells which would necessarily include a silicon substrate cited to read on the claimed “semiconductor substrate”);
a plurality of first bus electrode lines extending in the first direction (see [0040] teaching using a plurality of fingers only without bus bars for a front surface electrode; see instant specification teaching first electrode lines 423 which runs in one direction and does not have any electrodes crossing the plurality of first electrode lines 423; similarly, the cited plurality of fingers taught in [0040] of Mu et al. are cited to read on the claimed “first bus electrode lines” because, like the structure of the instant invention, the plurality of fingers taught in [0040] only 

Mu et al. teaches a general solar cell design combined with surface electrodes without bus bars but does not disclose the specifically claimed plurality of solar cells each including first and second conductive areas and first and second transparent conductive oxide layers.
However, Ishikawa et al. discloses a solar cell panel (see Fig. 1 and Fig. 3) and discloses 
a plurality of solar cells (see Fig. 3 depicting a plurality of solar cells 10), wherein each of the plurality of solar cells includes: 
a semiconductor substrate (see Fig. 1 detailing the structure of each cited first and second solar cell 10 having a substrate 11 cited to read on the claimed “semiconductor substrate”; see [0050] “n-type single crystal silicon substrate 11”); 
a first conductive area disposed on a first surface of the semiconductor substrate (13b depicted in Fig. 1 as disposed on, or in close proximity, a first top surface of the cited semiconductor substrate 11; see [0053] “n-type amorphous silicon layer 13b”); 
a second conductive area disposed on a second surface of the semiconductor substrate which is opposite the first surface of the semiconductor substrate (13a depicted in Fig. 1 as disposed on, or in close proximity, a second bottom surface of the cited semiconductor substrate 11 which is opposite the cited first top surface of the semiconductor substrate 11; see [0053]
a first transparent conductive oxide layer disposed on the first conductive area (14b depicted in Fig. 1 as disposed on, or in close proximity, the cited first conductive area 13a; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); 
a second transparent conductive oxide layer disposed on the second conductive area (14a depicted in Fig. 1 as disposed on, or in close proximity, the cited second conductive area 13b; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); and 
a plurality of first bus electrode lines (15a, Fig. 1; see [0013]) 
extending in a first direction on the first transparent conductive oxide layer, respectively (see Fig. 1 depicting the cited plurality of first bus electrode lines 15b extending in a first direction on the cited first transparent conductive oxide layer 14b), and wherein
each of the plurality of first bus electrode lines is electrically connected to an adjacent first bus electrode line via only the first transparent conductive oxide layer on one semiconductor substrate without a finger electrode (such as exemplified in Fig. 3, each of the corresponding plurality of first bus electrode lines, corresponding to cited plurality of first bus electrode lines 15b, is electrically connected to an adjacent first bus electrode line via only the cited first transparent conductive oxide layer 14b on the semiconductor substrate without a finger electrode).


Mu et al., as modified above, does not teach the specifically claimed shape of the plurality of first bus electrode lines.
However, Ishihara et al. discloses a solar cell panel (see Title). Ishikawa et al. discloses a plurality of first bus electrode lines 5 integrated with a plurality of interconnectors 7 (see Fig. 4). 
Ishihara et al. discloses wherein the plurality of first bus electrode lines 5 include a plurality of pad portions spaced apart from each other in the first direction and plurality of line portions that interconnects the plurality of pad portions, and wherein each pad portion has a large width than the plurality of interconnectors, and the line portion has a smaller width than the plurality of interconnectors (see Fig. 4 and annotated Fig. 4 below depicting the cited plurality of first bus electrode lines 5 include a plurality of pad portions spaced apart from each other in the first horizontal direction and plurality of line portions that interconnects the cited plurality of pad portions, and wherein each cited pad portion has a large width than the cited plurality of interconnectors 7, and the each of the cited line portions has a smaller width than the cited plurality of interconnectors 7).

    PNG
    media_image1.png
    725
    1144
    media_image1.png
    Greyscale

Annotated Fig. 4

Ishihara et al. teaches the plurality of electrode lines shaped with pad portions and line portions is to tailor interconnector fixing strength and peeling (see [0003).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified shape of the plurality of first bus electrode lines and plurality of interconnectors in the solar cell panel of Mu et al., as modified above, to include the shape of the plurality of electrode lines with pad portions and line portions of Ishihara et al. because it would have led to tailoring fixing strength and peeling of the plurality of interconnectors.
With regard to claim 19, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Ishikawa et al. discloses wherein each of the plurality of solar cells includes
a first passivation layer disposed between the semiconductor substrate and the first conductive area (12a depicted in Fig. 1 as disposed between the cited semiconductor substrate 11 and the cited first conductive area 13a), and
a second passivation layer disposed between the semiconductor substrate and the second conductive area (12b depicted in Fig. 1 as disposed between the cited semiconductor substrate 11 and the cited second conductive area 13b).
With regard to claim 20, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Mu et al., as modified above, discloses further comprising 
a plurality of second bus electrode lines, which are disposed between the second transparent conductive oxide layer and the plurality of interconnectors, via a solder layer (see Mu et al. at [0040] teaching a plurality of bus bars on the back surface cited to read on the claimed “plurality of second metal electrode lines” which would provide for the claimed “disposed between the second transparent conductive oxide layer and the plurality of interconnectors, via a solar layer” as Ishikawa et al. is cited to teach the second transparent conductive oxide layer on the back surface of the solar cell design and the plurality of interconnects would connect to the second transparent conductive oxide layer through the solder layer of the core/solder layer material suggested by Ishikawa et al. above).
With regard to claim 25, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above.

However, Ishikawa et al. wherein a plurality of interconnectors (31, Fig. 3) includes a core layer formed of a metal (see [0016] such as copper wire) and a solder layer coating a surface of the core layer (see [0013] teaching metal containing coating on the cited core layer cited to read on the claimed “solder layer” as it coats a surface of the cited core layer, electrically and physically joins electrically conductive surfaces, and contains metal). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the core layer/solder layer material of Ishikawa et al. for the material of the plurality of interconnectors of Mu et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material of interconnectors interconnecting solar cells, supports a prima facie obviousness determination (see MPEP 2144.07).
Mu et al., as modified above, teaches the plurality of interconnectors are connected to the plurality of first bus electrode lines, respectively, via the solder layer of the plurality of interconnectors as the cited solder layer is an outer coating of the cited interconnectors which connects, or joins/couples, the cited interconnectors to the cited plurality of metal electrode lines.
With regard to claim 21, dependent claim 25 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Ishikawa et al. discloses wherein
the solder layer includes an inflection point where a curvature of which varies, located on a side surface of the solder layer (as depicted in annotated Fig. 3 below, the cited solder layer, recall inner most half of the conductive coating of the coated conductors cited in [0013] above, includes an inflection point where a curvature of which varies, located on an outer horizontal side surface of the solder layer).

    PNG
    media_image2.png
    342
    492
    media_image2.png
    Greyscale

Annotated Fig. 3
With regard to claim 22, dependent claim 25 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Mu et al., as modified above, discloses wherein 
a width of the solder layer of the plurality of interconnectors is less than a width of each pad potion (as the width of the shape of the interconnector suggested by Ishihara et al. is less than a width of each pad portion, the width of the solder layer of the plurality of interconnectors is necessarily less than a width of each cited pad potion).
With regard to claim 24, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Mu et al., as modified above, discloses wherein
the plurality of pad portions directly contact the first transparent conductive oxide layer (as the solar cell design suggested by Ishikawa et al. teaches a plurality of electrode lines 15a directly contacting the cited first transparent conductive oxide layer 14a, the cited plurality of pad portions of the modified metal electrode lines of Mu et al., as modified above, would be directly contact the cited first transparent conductive oxide layer).
With regard to claim 26, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. Mu et al., as modified above, discloses wherein
the plurality of interconnectors and the plurality of first bus electrode lines are parallel and overlap, respectively (recall Ishihara et al., Fig. 4).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (Pub. No. 2015/0357497 A1) in view of Ishihara et al. (JP 2000-261012 A) and Ishikawa et al. (JP 2016-186842 A), as applied to claims 1, 11, 13, 15, 18-22, and 24-26 above, and in further view of Lee et al. (U.S. Pub No. 2014/0373911 A1).
With regard to claim 2, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above. 
Mu et al. does not disclose wherein the number of the plurality of interconnectors ranges from 12 to 30.
[0094] teaching interconnectors and conductors on the surface of the solar cells directly affect shading).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art optimized the number of the plurality of interconnectors in the panel of Mu et al., as modified above, and arrive at the claimed range of 12 to 30 through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the shading on the solar cells. 
With regard to claim 3, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. and Ishihara et al. under 35 U.S.C. 103 as discussed above.
Mu et al. does not disclose wherein the plurality of interconnectors are spaced apart from one another at the constant pitch, and the pitch ranges from 3 to 11 mm. 
However, the pitch of the plurality of interconnectors is a result effective variable which directly affects the amount of shading on the surfaces of the solar cells (see Lee et al. at [0094] teaching interconnectors and conductors on the surface of the solar cells directly affect shading). Lee et al. teaches the balance between interconnector/conductor width and pitch can lead to minimizing shading see ([0051-0056]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the pitch of the plurality of interconnectors in the panel of Mu et al., as modified above, and arrive at the claimed range of from 3 to 11 mm through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing shading on the solar cells.
With regard to claim 4, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. Ishihara et al. under 35 U.S.C. 103 as discussed above.
Mu et al. does not disclose wherein the plurality of interconnectors are spaced apart from one another at the constant pitch, and the pitch ranges from 2% to 7% of a length of one of the plurality of solar cells in a direction perpendicular to the first direction in which the plurality of first bus electrode lines extend. 
However, the pitch of the plurality of interconnectors is a result effective variable which directly affects the amount of shading on the surfaces of the solar cells (see Lee et al. at [0094] teaching interconnectors and conductors on the surface of the solar cells directly affect shading). Lee et al. teaches the balance between interconnector/conductor width and pitch can lead to minimizing shading see ([0051-0056]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the pitch of the plurality of interconnectors in the panel of Mu et al., as modified above, and arrive at the claimed range of from 2% to 7% of a length of one of the plurality of solar cells in a direction perpendicular to the first direction in which the plurality of first bus electrode lines extend through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing shading on the solar cells.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (Pub. No. 2015/0357497 A1) in view of Ishihara et al. (JP 2000-261012 A) and Ishikawa et al. (JP 2016-186842 A), as applied to claims 1, 11, 13, 15, 18-22, and 24-26 above, and in further view of Saita et al. (U.S. Pub. No. 2009/0032081 A1).
With regard to claim 14, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. Ishihara et al. under 35 U.S.C. 103 as discussed above.
Mu et al. does not disclose further comprising a transparent adhesive sheet configured to cover the plurality of interconnectors.
However, Saita et al. discloses a solar cell panel (see Title) and discloses a transparent adhesive sheet 4 configured to cover a plurality of interconnectors (as depicted in Fig. 1 as including a material disposed on the plurality of interconnectors 11) in order to protect the solar cell (see [0038]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the solar cell panel of Mu et al., as modified above, to include the cited transparent adhesive sheet of Saita et al. because it would have provided for protection of the solar cell.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (Pub. No. 2015/0357497 A1) in view of Ishihara et al. (JP 2000-261012 A) and Ishikawa et al. (JP 2016-186842 A), as applied to claims 1, 11, 13, 15, 18-22, and 24-26 above, and in further view of Dufoureq et al. (U.S. Pub. No. 2015/0020864 A1).
With regard to claims 16 and 17, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. Ishihara et al. under 35 U.S.C. 103 as discussed above.
Mu et al. does not disclose wherein at least one of the first transparent conductive oxide layer and the second transparent conductive oxide layer includes carbon nano-tubes dispersed in an upper surface thereof. 
However, Dufoureq et al. discloses a solar cell panel (see Title and Abstract) and teaches transparent electrode layers can be formed of ITO, or materials like carbon nano-[0055] “carbon nanotubes” cited to read on a conductive material dispersed in an upper surface of a transparent electrode layer as the transparent electrode layer is formed of carbon nanotubes).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the carbon nanotube material suggested by Dufoureq et al. for the transparent conductive oxide layers of Mu et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a transparent conductive electrode layer for a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (Pub. No. 2015/0357497 A1) in view of Ishihara et al. (JP 2000-261012 A) and Ishikawa et al. (JP 2016-186842 A), as applied to claims 1, 11, 13, 15, 18-22, and 24-26 above, and in further view of Harada et al. (U.S. Pub. No. 2017/0170342 A1).
With regard to claim 23, independent claim 1 is obvious over Mu et al. in view of Ishikawa et al. Ishihara et al. under 35 U.S.C. 103 as discussed above.
Mu et al., as modified above, does not teach wherein the first surface of the semiconductor substrate and the first transparent conductive oxide layer have protrusion, and the protrusions of the first transparent conductive oxide layer extends into the plurality of pad portions.
However, Harada et al. discloses a solar cell panel (see Abstract) and teaches the first surface of the semiconductor substrate and the first transparent conductive oxide layer have protrusion (see Fig. 1), and the protrusions of the first transparent conductive [0073]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first surface of the semiconductor substrate and the first transparent conductive oxide layer of Mu et al., as modified above, to include the protrusions, as suggested by Harada et al., because it would have provided for a textured surface and would have led to the predictable results of light trapping. Mu et al., as modified above, teaches the protrusions of the first transparent conductive oxide layer extends into the plurality of pad portions as Harada et al. teaches the deposition of the surface electrode 8 provides for a corresponding texture.

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed language is not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 
It is noted, applicant has amended the claims to change the term “metal electrode lines” to “bus electrode lines” and added a provision of “without a finger electrode”. Applicant points to the cited prior art to point out the difference in the use of finger electrodes without bus bars.
However, it is noted, regardless of the change in terminology, the structure of the “first bust electrode lines” (previously “metal electrode lines”) of the instant invention is [0040] of Mu et al. teaching single set of electrode lines, referred to as conductive fingers, which run in one direction without any other electrode lines/bus bars crossing in the perpendicular direction; see Ishikawa et al. at Fig. 3 depicting single set of electrode lines 31 running in one direction without any other electrode lines crossing in the perpendicular direction).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 2, 2022